Citation Nr: 1604070	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-16 509	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 27, 2012, for an award of a 70 percent evaluation for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 27, 2012, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

In December 2015, the Veteran requested in writing to withdraw his appeal for earlier effective dates for an award of a 70 percent evaluation for service-connected PTSD and for the grant of TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for earlier effective dates for an award of a 70 percent evaluation for service-connected PTSD and for the grant of TDIU are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In a written statement submitted in December 2015, the Veteran, through his attorney, requested withdrawal of his appeals.  See Correspondence received from attorney, Ralph J. Bratch, dated December 17, 2015.  In view of his expressed desire, further action with regard to the claims for an earlier effective date for an award of a 70 percent evaluation for PTSD and an earlier effective date for the grant of TDIU is not appropriate. 

Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal of entitlement to an earlier effective date for an award of a 70 percent evaluation for PTSD is dismissed.

The appeal of entitlement to an earlier effective date for TDIU is dismissed.



		
GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


